 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketing by its members on the Redondo Beach project for the purposes offorcing or requiring Westinghouse to assign work heretofore performed by theMachinists to the Millwrights, and further, that the Respondents notify itsmembers that Respondents have taken such action.On the basis of the foregoing findings of fact, and upon the entirerecord inthe case, the undersigned makes the following :CONCLUSIONS OF LAW(1) International Association of Machinists, and its Local Lodge No. 1235;Los Angeles Building and Construction Trades Council, A. F. L.; and Millwrightand Machinery Erectors Local 1607 of the United Brotherhood of Carpentersand Joiners of America, A. F. L, are each labor organizations within the meaningof Section 2 (5) of the Act.(2)By inducing and encouraging employees of Stone and Webster, Engineer-ing Corporation, certain employees of Westinghouse Electric Corporation, andthe employees of other contractors and subcontractors engaged in constructionwork on the Redondo Beach project, hereinabove more particularly referred to,with the object of forcing or requiring Westinghouse to assign particular workto employees in a particular organization, namely, Millwrights Local 1607, ratherthan to employees in another labor organization, namely, International Associa-tion of Machinists, Local Lodge 1225, the Respondents have engaged in unfairlabor practices within the meaning of Section 8 (b) (4) (D) of the Act.(3)The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]STRAUSS STORES CORPORATIONandMERCHANDISE DELIVERY DRIVERSAND EMPLOYEES, LOCAL 804, INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFLRETAIL AND WHOLESALE EMPLOYEES UNION, LOCAL830(INDEPEND-ENT), FORMERLY KNOWN AS UNITED RETAIL AND WHOLESALEEMPLOYEES OF AMERICA, CIO, LOCAL 830, AND`65',THE WHOLESALE,RETAIL AND WAREHOUSE WORKERS' UNION OF NEW YORK AND NEWJERSEYandMERCHANDISE DELIVERY DRIVERS AND EMPLOYEES, LOCAL804, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL.CasesWas.2-CA-793 and 2-CB-257.May 15,1951Decision and OrderOn December 20, 1950, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the94 NLRB No. 80. STRAUSS STORES 'CORPORATION441IntermediateReport attached hereto.The Trial Examiner also foundthat the Respondents had not engaged in certain other alleged unfairlaborpractices and recommended that the complaint be dismissed withrespect to such allegations.Thereafter, the Respondent Unions andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the modifications and additions notedbelow.1.In agreement with the Trial Examiner, we find, contrary to the'Respondent Unions' contention, that the Respondent Company, byrenewing the 1948 agreement containing an unauthorized union-shopprovision, interfered with, restrained, and coerced employees in theexerciseof their statutory rights in violation of Section 8 (a) (1) ofthe Act and lent support and assistance to the Respondent Local 830in recruiting and maintaining its membership in violation of Section8 (a) (2) of the Act.2Additionally we find, as the General Counselcontends, that the renewal of the foregoing agreement also constituteda violationof Section 8 (a) (3).32.We also agree with the Trial Examiner that the Respondent Local830 in renewing the 1948 unauthorized union-shop contract, joined theRespondent Company in creating discriminatory conditions of em-ployment and thereby violated Section 8 (b) (2) 4As the complaintIAt the request of the Respondent Unions, the parties' time to file exceptions wasextended to January 29, 1951. On January 25,the General Counsel filed timely ex-ceptions with the Board.On January 29, the Respondent Unions filed their exceptionsand requested an extension of time to file briefs,which was granted. The GeneralCounsel served his exceptions and briefs on the Respondent Unions on February 1,attributing the delay in serving the exceptions to a mistaken belief that the secondextension applied to the exceptions as well as to the briefs.The Respondent Unions argued that the General Counsel's exceptions should be rejectedon the ground that they were not immediately served as required by Section 102 46 ofBoard Rules and Regulations.As the General Counsel filed his exceptions with theBoard in time,and as it does not appear that the Unions were prejudiced by the incon-sequential delay in the service of the exceptions on them, we find no persuasive reasonfor refusing to consider the exceptions2 The Respondent Company did not file any exceptions to these findings or to the TrialExaminer's other 8(a) (1) findings which we also adopt.3 See, for example,New York State EmployersAssociation,Inc, and Red Star Expressetc.,93 NLRB 175.tention, that the Respondent"65" neither committed any unfair labor practices nor wasotherwise responsible for the renewal of the 1948 contract.For this reason,and in viewof the fact that "65"as Local 830's successor,omitted the unlawful union-security provi-sion from the contract which it executed with the Company on March 9, 1950,we shallnot direct a remedial order against "65," as the Trial Examiner did. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst Local 830 does not also allege this conduct to be in violation ofSection 8 (b) (1) (A) we, like the Trial Examiner, shall not makesuch a finding.The RemedyHaving found, among other things, that the Respondent Local830 was an illegally assisted Union whose disability to functionas the exclusive bargaining representative of the Respondent Com-pany's employees devolved upon its successor, "65," the Trial Ex-aminer recommended in substantial accordance with the principlesof theResnickand related cases,' that the Company be ordered towithdraw recognition from Local 830 and its successor "65" and,with certain qualifications, to cease giving effect to its agreementwith "65," unless and until either organization has been certifiedby the Board.The Respondent Unions urge, in effect, that this remedy is notwarranted by the facts of the case.We do not agree. In ouropinion the recommended order is necessary and appropriate to dis-sipate the coercive effects of the Company's unlawful assistance sThe Trial Examiner also recommended a broad cease and desistorder against the Respondent Company because it executed the un-authorized union-security agreement mentioned above.We adoptthis recommendation, but in doing so, we also rely on the Trial Exam-iner's other 8 (a) (1) findings.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby.orders that:5 Julius Resnick, Inc.,86. NLRB 38;Salant f Salant, Incorporated, 87NLRB 215, andother cases cited in the Intermediate ReportWe do-riot agree with Chairman Herzog that the remedy of theResnickandSalantcases,supra,which requires withdrawal of recognition of the Union until certification andabrogation of the unlawful union-security agreement, is not necessary to rectify the unfairlabor practice in question and that only deletion of the unlawful union-security clause isappropriate.Furthermore, we cannot accept his general strictures against the doctrineof these cases on the theory that they went "too far" and that "a lesser remedy shouldordinarily suffice."As the Board pointed out in theResnickcase, the effect of the unfairlabor practices in question is to coerce employees into becoming or remaining membersof the assisted Union ; and, "It would not effectuate the purposes of [Section 8 (a) (2)and (1)] merely to order the eradication of the illegal provisions from the contract, andpermit the [assisted union] to continue to enjoy a representative status which it hasstrengthened by virtue of these illegal provisions "A remedy limited to the deletion ofthe illegal clause, as the Chairman proposes, is not adequate to be "commensurate withthe offense," because it does not deal with the problem of coerced membership stemmingfrom the prior existence of the illegal clauseMoreover, not only would the limited remedybe inadequate to purge fully the unfair labor practices, but its adoption would actuallyserve to encourage unions to use such illegal clauses to achieve the coercive effects whichthe Board recognizes flows from their mere presence, knowing that all they would haveto lose if unfair labor practice charges were filed would be the loss of the provision. STRAUSS STORES CORPORATION443I.The Respondent, Strauss Stores Corporation, Maspeth, LongIsland, New York, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interrogating its employees concerning their union affiliation,activities, or sympathies, or those of other employees.(b)Encouraging its employees by promises and offers of financialassistance or ther benefits to form an independent union.(c)Recognizing Retail and Wholesale Employees Union, Local830 (Independent), formerly known as United Retail and Whole-sale Employees of America, CIO, Local 830, its successor, 65, TheWholesale, Retail and Warehouse Workers' Union of New York andNew Jersey, or any other successor, as the representative of its em-ployees for the purpose of dealing with it concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until such labor organizationshall have been certified by the National Labor Relations Board.(d)Entering into, renewing, or giving effect to any agreementwith Retail and Wholesale Employees Union, Local 830 (Inde-pendent), formerly known as United Retail and Wholesale Employeesof America, CIO, Local 830, or with any other labor organization ofits employees, which requires its employees to join or maintain mem-bership in such labor organization as a condition of employment,unless such agreement has been authorized, and only to the extentpermitted, under the National Labor Relations Act.(e)Performing or giving effect to its contract of March 9, 1950,with 65, The Wholesale, Retail and Warehouse Workers' Union ofNew York and New Jersey, or to any modification, extension, sup-plement, or renewal thereof, or to any other contract, agreement, orunderstanding, entered into with the said labor organization relatingto grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless and until the saidlabor organization shall have been certified by the National LaborRelations Board.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Merchandise Delivery Driversand Employees, Local 804, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDa labororganization as a conditionof employment,as authorized inSection 8(a) (3) of the Act.2.Take the following affirmativeactionwhich the Boardfinds willeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from Retail and Whole-saleEmployees Union, Local 830 (Independent), formerly knownas UnitedRetailand Wholesale Employees of America, CIO, Local830, or any successor labor organization, including 65, The Whole-sale,Retail and Warehouse Workers' Union of New York and NewJersey, as the representative of the Respondent Company's employeesfor the purpose of dealing with the Respondent Company concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until such labor organi-zation shall be certified by the National Labor Relations Board.(b)Post at its warehouse in Maspeth, Long Island, New York,copies of the notice attached hereto as Appendix A.7Copies of suchnotice, to be furnished by the Regional Director for the Second Region,shall, after being duly signed by the Respondent Company's repre-sentative, be posted by the Respondent Company immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent Company to insure that the said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, as to what stepsRespondent Company has taken to comply herewith.II.The Respondent, Retail and Wholesale Employees Union, Local830 (Independent), formerly known as United Retail and WholesaleEmployees of America, CIO, Local 830, New York, New York, itsofficers, representatives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Entering into, renewing, or participating in the enforcementof any agreement or arrangement with the Respondent, Strauss StoresCorporation, its officers, agents, successors, or assigns, which requiresthe employees of the said Company to join or maintain membershipin said Union or in any successor labor organization, as a conditionof employment, unless such agreement has been authorized, and onlyto extent permitted, under the National Labor Relations Act.(b) In any like or related manner causing or attemptingto causethe Respondent, Strauss Stores Corporation, its officers, agents, suc-4 In the event this Order is enforced by decree of a United States Court of Appeals, theseshall be insertedbefore the words "ADecision and Order"the words"A Decree of theUnited States Court ofAppeals Enforcing." STRAUSS STORES CORPORATION445cessors, or, assigns, to discriminate against its employees in violationof Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices and meeting halls in New York,New York, copies of the notice attached hereto as Appendix B.8Copies of said notice,to be furnished by the Regional Director for theSecond Region, shall,after beingduly signedby the official repre-sentative of the Respondent Local 830,be posted by the said Respond-ent immediately upon receipt thereof and maintained for a period ofat least sixty(60) consecutive days thereafter in conspicuous places,including all places where notices to members are customarily posted.Reasonable steps shall be taken by the said Respondent Local 830 toinsure that the said notices are not altered,defaced, or covered byany other material.(b)Mail,to the Regional Director for the Second Region signedcopies of the notice attached hereto as Appendix B, for posting, theRespondent Company willing,in the warehouse of the RespondentCompany in Maspeth, Long Island, New York, in places where noticesto employees are customarily posted.(c)Notifythe said Regional Director for the Second Region inwriting, within ten (10)days from the date of this Order, as to whatsteps the Respondent Local 830 has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent,65,TheWholesale,Retail and Warehouse Workers' Union of New York and New Jersey,has engaged in any unfair labor practices,and insofar as it allegesthat Retail and Wholesale Employees Union, Local 830(Independ-ent), formerly known as United Retail and Wholesale Employees ofAmerica, CIO, Local 830, has violated Section 8(b) (1) (A) ofthe Act.CHAIRMAN IIERZOG, dissenting in part:I disagree with my colleagues in this case only with respect to theremedy theythinkappropriate for the violations of Section 8 (a)(2) and 8(b) (2). I would not orderwithdrawalof all recognitionfrom "65" or itspredecessor Local 830.It appearsto me that that all-encompassing remedy is not necessary in this, or in similar cases, tofree the employees from the effect of the mere presence of an unlawfulunion-security clause in a contract.Here, indeed,the arguments forapplying itare particularly weak, for the majority status of Local 830was independently attained,and maintained,in the face of the coer-cive attempt of Respondent Company to undermine it, before the il-8 See footnote 7. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDlegal clause was agreed upon by the parties.That clause could havehad no effect upon the establishment of that majority.Although I originally joined in theResnickandSalantdecisions,9I have concluded that they went much too far in the direction of re-quiring employers to put an end toallbargaining relations with anincumbent majority representative, where the only vice in those re-lations was the presence of a security clause which, although unen-forced, went beyond the statute.A lesser remedy should ordinarilysuffice.In the interest of not disturbing existing relationships, exceptto the extent that they must be annulled because unlawful, I wouldnot set the entire contract aside or order withdrawal of all recognitionuntil certification.Instead, I would leave the employees, if they sochose, to the exercise of their right to file a decertification petition, orto seek other representation, under Section 9 (c) of the Act. I would,of course, order the parties to cease and desist immediately from givingeffect to the illegal clause or any similar arrangement.To that extentthe remedy is not only necessary to correct the violation of law, butis-unlike the drastic one endorsed by my colleagues-commensuratewith the offense.MEMBER STYLEStook no part, in the consideration of the above De-cision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WEWILL NOT interrogate our employees concerning their unionaffiliation, activities, or sympathies, or those of other employees.WEWILL NOT encourage our employees by promises and offersof financial assistance or other benefits to form an independentunion.WE WILL NOT enter into, renew, or give effect to any agreementWITH RETAIL AND WHOLESALE EMPLOYEES UNION, LOCAL 830 (IN-DEPENDENT), FORMERLY KNOWN AS UNITED RETAIL AND WHOLESALEEMPLOYEES OF AMERICA,CIO, LOCAL 830, or with any other labororganization of our employees, which requires our employees tojoin or maintain membership in such labor organization as acondition of employment, unless such agreement has been au-thorized, and only to the extent permitted, under the NationalLabor Relations Act.9Footnote5, supra. STRAUSS STORES CORPORATION,447WE WILL NOT perform or give effect to our contract of March 9,1950, with 65, THE WHOLESALE, RETAILAND WAREHOUSE WORKERS'UNION OF NEW YORK AND NEW JERSEY, or to any modification ex-tension,supplement, or renewal, thereof, or to any other contractagreement, or understanding, entered into with the said labor or-ganization relating to grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment,unless and until the said organization shall have been certifiedby the National Labor Relations Board.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assistMERCHANDISEDELIVERY DRIVERS ANDEMPLOYEES,LOCAL 804, INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA, AFL, or any other labor organization, tobargain collectively through representatives of their own choosing,to engage in concerted activities, for the purposes of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in SectionWE WILL withdraw and withhold all recognition from RETAILAND WHOLESALE EMPLOYEES UNION, LOCAL830, (INDEPENDENT),formerly known as United Retail and Wholesale Employees ofAmerica, CIO, Local 830, or any successor labor organization, in-cluding 65, THE WHOLESALE AND WAREHOUSE WORKERS' UNIONOF NEW YORK AND NEW JERSEY, as the representative of any ofour employees for the purpose of dealing with us concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless and until suchlabor organization shall have been certified by the National LaborRelations Board.STRAUSS STORES CORPORATIONEmployer.Dated--------------------- By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix BNOTICE TO ALL MEMBERS OF RETAIL AND' WHOLESALE EMPLOYEESUNION, LOCAL 830 (INDEPENDENT), FORMERLY KNOWN AS UNITEDRETAIL AND WHOLESALE EMPLOYEES OF AMERICA, CIO, LOCAL 830AND TO ALL EMPLOYEES OF STRAUSS STRES CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that :WE WILL NOT enter into, renew,or participate in the enforcementof any agreement or arrangementwithSTRAUSS STORES CORPORA-TION, its officers, agents,successors,or assigns,which requires theemployees of the said company to join or maintain membershipin our union,or any successor labor organization,as a conditionof 'employment,unless suchagreement has been authorized, andonly to theextent permitted,under the National Labor RelationsAct.WE WILL NOT in any like or related manner cause or attemptto cause STRAUSS STORES CORPORATION,its officers,agents, succes-sors, or assigns,to discriminate against its employees in violationof Section 8 (a) (3) ofthe Act.RETAIL ANDWHOLESALE EMPLOYEES UNION,LOCAL 830 (INDEPENDENT), formerly knownas UnitedRetail andWholesaleEmployees ofAmerica, CIO, Local 830.Labor Organization.Dated--------------------By-------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereofand must not be altered,defaced, orcovered byany other material.Intermediate ReportLloyd S. Greenidge, Esq.,for the General Counsel..Philip Davis, Esq.,of New York, N. Y., for the Respondent Company.Neuberger,Shapiro, Rabinowitz,and Boudin,byVictorRabinowitz,Esq.,ofNew York, N Y.,(Sameul A. Neuberger, Esq.,of New York, N. Y., of counsel),for the Respondent Unions.Upon separate charges duly filed by Merchandise Delivery Drivers and Em-ployees, Local 804, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL, herein called Local 804, the GeneralCounsel of the Nationhl Labor Relations Board,' by the Regional Director for theThe General Counsel and his representative at the hearing are referred to herein as_the General Counsel.The National Labor Relations Board is referred to as the Board STRAUSS STORES CORPORATION,449Second Region (New York, New York), issued a consolidated complaint 2 datedJuly 20, 1950, against Strauss Stores Corporation, Maspeth, Long Island, NewYork, herein called the Respondent Company, and Retail and Wholesale Em-ployees Union, Local 830 (Independent), formerly known as United Retail and'Wholesale Employees of America, CIO, Local 830, New York, New York, hereincalled Local 830, and '65', The Wholesale, Retail and Warehouse Workers' Unionof New York and New Jersey,' New York, New York, herein called '65',' allegingthat the Respondent Company and the Respondent Unions had engaged in andare engaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1), (2), and (3), and Section S (b) (1) (A) and (2), respectively,and Section 2 (6) and (7) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act.Copies of the charges, the consolidated com-plaint, and the order consolidating the cases and notice of hearing were dulyserved upon the Respondents and upon Local 804.With respect to the unfair labor practices, the complaint alleged in substancethat : (1) On or about March 22, 1949, Local 830 was merged with '65'; (2) fromin or about February 1949, the Respondent Company interrogated its employeesconcerning their union affiliations and activities and suggested and encouraged,by promises and offers of financial assistance and other benefits, that they forman independent union; (3) on or about March 28, 1949, the Respondents executedan agreement modifying and continuing a former agreement executed on or aboutFebruary 2, 1948, which required as a condition of employment by the Respond-ent Company membership in good standing in the Respondent Unions; (4) thesaid agreement is invalid and in violation of the Act; (5) neither of the Respond-ent Unions has ever been certified by the Board as a labor organization authorizedby the employees of the Respondent Company to make an agreement requiringmembership in either of the Respondent Unions as a condition of employmentby the Respondent Company; and (6) from on of about March 30, 1949, theRespondent Unions have threatened to inflict and have inflicted bodily injuryupon certain of the Respondent Company's employees for the purpose of com-pelling them to abandon or reject Local 804, and/or support the RespondentUnions.The Respondent Company duly filed its answer which, in effect, denied certainfacts with respect to commerce, admitted that on or about March 28, 1949, itentered into a written agreement with the Respondent Unions, denied that thesaid agreement was illegal, denied that it had interrogated its, employees or en-couraged the formation of an independent union by promising benefits, anddenied the commission of any unfair labor practices.The Respondent Unionsfiled a joint answer which, in effect, denied knowledge or information sufficientto form a belief with respect to certain commerce facts, admitted that Local830 had been merged into '65', denied that they had entered into a contractwith the Respondent Company on March 28, 1949, denied that they had threatenedto inflict or had inflicted bodily harm on employees of the Respondent Companyfor the purpose of compelling them to abandon Local 804 or support the Respond-ent Unions, and denied the commission of any unfair labor practices.On August 2, 1950, '65' filed a request for a bill of particulars.On August 15,1950, Trial Examiner Albert P. Wheatley issued an order granting the requestin part and denying it in part. In compliance with this order, the General Coun-sel filed a bill of particulars on August 24, 1950.2By appropriate order these cases were consolidated for hearing on July 20, 1950aThe name of '65' appears in the caption as amendedat thehearingLocal 830 and'65' are referred to collectively as the Respondent Unions.953841-52-vol 94-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held on September 14 and 15, 1950, at NewYork, New York, before Sydney S. Asher, Jr., the undersigned TrialExaminerduly designated by the Chief Trial Examiner.The General Counsel, the Re-spondent Company, and the Respondent Unions were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses and to introduce evidence bearing on the issues was affordedall parties.At the conclusion of the hearing, the Respondent Unions moved to dismiss thecomplaint with respect to Local 830, and also with respect to `65'. The RespondentCompany moved to dismiss the complaint with respect to the Respondent Com-pany.These motions are disposed of herein.All parties were afforded an op-portunity to present their contentions orally upon the record, and did so.Allparties were granted time after the close of the hearing to file briefs and/orproposed findings of fact and conclusions of law. Briefs have been received fromthe General Counsel and the Respondent Unions, and have been duly considered.After the close of the hearing, the General Counsel moved to amend the plead-ings to conform to the proof with respect tonames, dates,and otherformal andnonsubstantive matters.The motion was granted on October 3, 1950.Upon the entire record in these cases, and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCOMPANY'The Respondent Company is a New York corporation with its principal officeand place of business in Maspeth, Long Island, New York. It is engaged in theretail selling of automobile parts and accessories,radio and television parts andaccessories,appliances,sporting goods, and similar merchandise. It maintainsand operates a warehouse in Maspeth and 61 retail stores, all located within theState of New York. During the year immediately preceding the hearing herein,the Respondent Company, in the course and conduct of its business operations,caused to be purchased, transferred, and delivered to its Maspeth warehousemerchandise valued in excess of $3,000,000, of which more than 50 percent wastransported to Maspeth from outside the State of New York. During the sameperiod, the Respondent Company sold at its retail stores in New York productsvalued at over $6,000,000, all of which were sold within the State of New York.Strauss Merchandising Corporation is a New York corporation which is awholly owned subsidiary of the Respondent Company. During the year immedi-ately preceding the hearing herein, Strauss Merchandising Corporation shippedmerchandise exceeding $1,000,000 in value from within the State of New York topoints outside the State of New York.In view of the above facts, it is found that the Respondent Company is engagedin commerce within the meaning of the Act.II.THE ORGANfZATIONS INVOLVEDMerchandise Delivery Drivers and Employees, Local 804, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,and '65', The Wholesale, Retail and Warehouse Workers' Union of New Yorkand New Jersey,are labor organizations within the meaning of Section 2 (5) ofthe Act.GThe facts contained in this section are based primarily on the uncontradicted testimonyof Leonard S Strauss,vice president of the Respondent Company. STRAUSS STORES CORPORATION,451Local 830 and '65' were both affiliates of an organization known as the Dis-tributive Trades Council.Local 830 had jurisdiction over retail operations ofthe merchandising industry, and '65' over wholesale operations. In FebruaryorMarch 1949, negotiations took place looking toward increased cooperationbetween them.As a result of these negotiations, the membership of Local 830,on March 22, 1949, passed the following resolution :We, the members of Local 830, at a special general membership meeting onTuesday, March 22nd, 1949, hereby authorize and direct the officers of Local830 to take all steps necessary to accomplish the following purposes :1.Local 830 members will abide by and operate under all the rules, regu-lations,by-laws, policies, and practices of Local 65, including but notlimited to :a.Attendance at and form of membership meeting.b.Dues.c.Collective bargaining.d.Rights and duties of membership (as set forth in Local 65's Con-stitution).e.Leadership.2.Local 65, in consideration of Local 830's turning over all dues andother funds received by or for it will meet all costs arising from the defenseof the membership of Local 830.3. In consideration of 1 and 2 above, the members of Local 830 will haveidentical privileges with those afforded the members of Local 65.The General Council of '65' approved the above resolution of Local 830 onMarch 28, 1949.On April 3, 1949, '65' undertook all the financial obligations ofLocal 830, and Local 830 transferred its treasury to '65'. Since then, Local830 has never had a treasury in its own name. All funds thereafter received byLocal 830 under the checkoff provisions of contracts with various employerswere paid directly into the treasury of '65'. In May 1950, '65' amended itsconstitution to include jurisdiction over retail shops, a jurisdiction formerlyexercised by Local 830. 'At the, time of the effectuation of the understanding outlined above, Local830 held collective bargaining contracts with various employers.Pending theirexpiration, Local 830 continued to administer them.But as each individualcontract was about to expire, the employees involved voted to transfer theirmembership to '65', and the contract was then renewed in the name of '65',unless there was determined opposition on the part of the employer involved.Local 830 did not attempt to organize any new shops, but continued to exist forthe purpose of administering any contracts still in its name.At the time ofthe hearing herein, there were only a few collective bargaining' contracts re-maining in the name of Local 830, and the membership of Local 830 had dwindledto approximately 400. In short, Local 830 has been allowed to atrophy, butis nevertheless still in existence as a separate entity.'In view of the above facts, it is found that Local 830 was, at all times materialherein, and still is, a labor organization within the meaning of Section 2 (5)of the Act."The facts contained in the last few paragraphs of this section are based primarily uponthe uncontradicted testimony of Victor Rabinowitz, attorney for the Respondent Unions. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Chronology of events'On February 2, 1948, the Respondent Company and Local'830entered intoa collective bargaining agreement effective until February 1, 1950, covering,among others, a unit of warehouse employees. This contract provided thateither party could reopen the contract on February 1, 1949, for the purpose ofrenegotiating wages. It further provided that, if agreement was not reachedon wages on or before February 1, 1949, either party could elect to terminatethe contract in its entirety by giving notice to the other party of its intentions.Other provisions of this contract will bediscussed in greater detail hereafter.During January and February 1949, Local 830's negotiating committee forthe Respondent Company's employees met several times with representatives ofmanagement to discuss the modification of wage rates provided for in the con-tract.The parties were unable to teach agreement. The final negotiationmeeting took place on February 16, 1949.At that time, a representative of theRespondent Company (either Philip Davis, the Respondent Company's attorney,or Rube Farmer, its general manager) told Local 830's negotiating committeethat he had heard of an impending merger between '65' and Local 830.Farmerthen stated that he had been contracting with Local 830 and that now anotherunion-'65'-was entering the picture and that he was therefore terminatingthe contract with Local 830 as of February 1, 1949. On the following payday,the warehouse employees of the Respondent Company received written noticesto the effect that the Respondent Companv had terminated its contract withLocal 830.Approximately a week later, Farmer and other representatives of the Respond-ent Company called certain warehouse employees to a meeting in Farmer'soffice.When asked why he would not deal with Local 830, Farmer repliedthat `65' was entering the picture, and he did not want to do business with"a Communist union." Farmer then told the employees to "go out and getany American union" which would comply with the Act and sign therequiredaffidavits,' and that if they did so, he would be glad to do business with them.When one of the employees asked Farmer if he had any particular union inmind, Farmer replied : "No, any union that you choose." On that day or thenext, the warehouse employees met and decided to seek another union to representthem, in line with Farmer's desires.Accordingly, a committee of employeescontacted Louis Sunshine, a representative of Local 804.Sunshinemet with theemployees and obtainedsignedapplication cards from them for membership inLocal 804.On March 4, 1949, Local 804 filed a representation petition with the Boardseeking certification as the bargaining agent of the Respondent Company'swarehouse employees.'On June 23, 1949, the Regional Director for the Board'sSecond Region dismissed this petition on the ground that the unit sought wasinappropriate for the purposes of collective bargaining.No appealwas takenfrom the Regional Director's dismissal.7The facts contained in this subsection are based primarily upon the undenied testimonyof Michael Widico, George Levine, and Ralph DePierroThe parties stipulated that PaulGiambalvo would substantially corroborate the testimony of Widico and Levine in thisrespect.Rube Farmer, who left the employ of the Respondent Company in May 1949,did not testify.'8The employees present understood that, at the time, '65' had not filed the affidavitsprovided for in Section 9 of the Act.9Strauss Stores Corp,Case No. 2-RC-1143. STRAUSS STORES CORPORATION453A fewdays after the last meeting between Farmer and representatives of theemployees,described above, the employee representatives were again called toa meeting by Farmer.Farmer announced that he had met Sunshine and in-vestigated his background,that he was of the opinion that Sunshine was not areliable person and that the men had not chosen wisely in selecting a bargainingrepresentative.He added that he would not deal with Local 830 nor with Local804.The employees repliedthat theycould not see any solution. Farmerresponded that there must be a solution. An employee representative thenasked Farmer if he meant a company union. Farmer replied : "No, a companyunion is no good.We have had one. It doesn't work out." Another employeerepresentative asked Farmer if he meant that the employees should form anindependent union, and Farmer replied:"Yes, why not?Yes, that is an idea.After all, why should the shop employees spend an amount of $10,000 a year indues to just some union men when they could keep it and bank it and hold itas a fund for themselves?"When the employee representatives demurred,Farmer said : "Well, after all, what is a union?Men out of a job. So theystart collecting dues, and that is a union.Why can't you fellows do it?Why can't you fellows go ahead and form your own union, a separate, inde-pendent union?Choose a name, get a charter." Farmer said he would advisethe employees about getting a charter, and that he "had a hundred of thedamn things" around his office, and that it was a simple matter.He furtherYou come into me as a body. I will sign a contract for 3 or 4 years. You canbuild up your sum. Ask for good terms. I will give them to you." The em-ployee representatives replied that getting a charter, hiring a hall, and retain-ing an attorney would cost money. Farmer replied : "No, labor lawyers arepretty cheapThey are not too expensive." 10 The employee representativesprotested that they would need immediate cash. An employee representativeestimated that it would require about $1,000, and asked Farmer ifhe wouldlend that much money to the employees. Farmer replied : "Yes, I would loanyou $1,000."The employee representatives then told Farmer that they wouldexplore the matter and report back to himThe employee representatives then took an informal poll of their fellowworkers, and determined that the employees were not favorably inclined towardan independent union.A few days later, Farmer called in three of the employeerepresentatives-MichaelWidico,George Levine, and Paul Giambalvo-andinquired if they had spoken to the other employees about an independent union.Each of the three replied individually that, so far as he could determine, themen were not favorably disposed toward the idea of an independent union.''Within the next few days, Victor DeLizia, the Respondent Company's upstairsmanager, asked Widico if he had sounded out the thought of an independentunion, andwhetherhe considered it a good idea.The record does not showWidico's reply.l2"Levine,one of the employee representatives present at this meeting, testified that heasked Farmer if the employees could get their own lawyer,and the Farmer answered thatthat would not be necessary, and that he(Farmer)would take care of thatThis part ofLevine's testimony is not credited.11Levine testified that all the meetings between Farmer and the employee representatives"took place quite some time before March 30 " Although Widico placed the time of oneof the meetings as Aptil, his testimony in this respect is not credited. It is found thatall the meetings took place before the end of March 1949.12Widico testified that he discovered that DeLizia had asked the same question of severalother employees,and that he had also discovered that Norman Stoller, the warehouse man-ager, had interrogated employees on another floor in a similar mannerAs this testimonywas obviously hearsay and was not corroborated, no finding NN ill be based thereon. 454DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Respondent Company and Local X530 resumed contract negotiations duringMarch 1949. Early In April 1949, they executed a written agreement which pro-vided for a wage increase and other modifications of the 1948 contract,not herematerial."As modified,the 1948 agreement was "in all respects confirmed,ratified, and approved." 14On March 30 and April 6, 1949, incidents occurred involving George Levinewhich willbe described in more detail hereafter.Early in March 1950,the employees of the Respondent Company who weremembers of Local 83015 voted to transfer their membership to '65' in accord-ance with the arrangement described in Section II, above,Thereafter, onMarch 9, 1950,the Respondent Company and'65' entered into a collective bar-gaining agreement which is still in effect, covering,among others,the Respond-ent Company's warehouse employees.B. Interference, restraint, and coercionThe complaint alleges that the Respondent Company, from on or about Feb-ruary 1949, interrogated its employees concerning their union affiliations andactivities and suggested and encouraged, by promises and offers of financialassistance and other benefits, that they form an independent union. It is clear,from the facts outlined above, that Farmer suggested to the employee repre-sentatives that they form an independent union and offered to advise themabout obtaining a charter.He also offered to sign a contract with such anindependent union for 3 or 4 years, and indicated that he would give the em-ployees "good terms."Furthermore, he expressed his willingness to lend theemployees $1,000 to finance the independent union's formation.The Respondent Company maintains that it committed' no overt act withrespect to the formation of an independent union, and that it did not actuallyk nd any money to the employees for that purpose. It argues that there was"merely general talk about a plan, which they were merely mulling over in theirminds.Itwas just an idea that they were considering together." This con-tention lacks merit. It is perfectly clear from the record that Farmer did, infact, offer to lend a specific amount of money to the employees for a specific pur-pose, namely, for the formation of an independent union.While an employerundoubtedly may, as pointed out by the Respondent Company, make suggestionsl'The complaint alleges that the modification agreement was executed"on or aboutMarch 28, 1949."The contract, on its face, purports to have been signed on March 28,1949However, it is found that the 1949 contract was actually executed early in April1949, but was dated back to March 28, 1949, forreasons notappearing on therecord.This finding is based on the following: (1) Widico's testimony thatin May or June 1949,Leonard S. Strauss, vice president of theRespondentCompany, toldthe assembled em-ployees that the Respondent Company had a contract with '65' (sic), and that this con-tract had been dated back; (2) the testimony of Harry Busch, an organizer for '65',that on March 30, 1949, Local 830 was negotiating with the RespondentCompany, andthat on April 6, 1949, the contract had alreadybeen signed;and (3)a telegram sentby an organizer of Local 830 to a member of Local 830's negotiatingcommittee for theRespondent Company callinga meeting for 9 p m.on March 28, 1949, "toact onmanage-ment's newestwritten proposals."14The 1949 contract was signed by Farmeron behalf of the Respondent Company,. andby LouisBasis,manager, onbehalf of Local830; the members of Local 830's negotiatingcommittee did not sign. Indeed, Widico,a member of the negotiating committee,testifiedthat he had never seen the contract, had never been accorded an opportunity to voteas to whether or not it should be presented to the members for their approval, and thathe first became aware of its existencein April 1949 when he discovered that he had beengiven a wage increase.15The warehouseemployeesof theRespondentCompanywho hadjoined Local 804 inFebruary or March 1949, had thereafter continued to retain their membership in Local 830. STRAUSS STORES CORPORATION455to its employees concerning self-organization, and may advise them about thecharacteristics of the union they have chosen and its leaders, the RespondentCompany here went much further. By offering the employees material aid asan inducement to form an independent union at a time when both Local 804 andLocal 830 were seeking to organize them, the Respondent Company exceeded thebounds of permissible conduct.Moreover, Farmer's interrogation of Widico,Levine, and Giambalvo concerning the employees' reaction to the proposal to forman independent union and DeLizia's interrogation of Widico concerning Widico'sopinion of an independent union constituted additional violations of the Act.1e Ac-cordingly, it is found that, by Farmer's offer to lend the employees $1,000 forthe purpose of forming an independent union, his offer to advise them withrespect to obtaining a charter, his offer to sign a 3- or 4-year contract with anindependent union containing "good terms," his interrogation of Widico, Levine,and Giambalvo, and DeLizia's interrogation of Widico, the Respondent Com-pany, during February and March 1949, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,in violation of Section 8 (a) (1) of the Act!'C.The legality of the contract of April 1949The contract of February 2, 1948, between the Respondent Company and Local830 contained the following clauses:1. .. . The Employer further agrees that it will employ members of theUnion, except as herein provided.4.D. It is further agreed that new employees shall be required to becomemembers of the Union in good standing after thirty (30) days of continuousemployment and the Union agrees that it will accept such new employees intomembership on the same terms as any other applicants.As has been pointed out above, this contract was "confirmed, ratified and ap-proved," with modifications not here material, in April 1949, by a written agree-ment executed by the Respondent Company and Local 830The 1948 contract, having been executed after the effective date of the LaborManagement Relations Act of 1947, is subject to the restrictions imposed byamendments contained therein. In order to determine the legality or illegalityof the above-quoted clauses, it is therefore necessary to examine the statutoryrequirements of the Act, as amended, with respect to contracts providing forunion security.Section 9 (e) of the Act,as amended,provides for Board-conducted elections and certifications of authority to bargain with respect tounion security.Section 8 (a) (3) of the Act, as amended, in effect prohibitsdiscrimination with respect to hire or tenure of employment to encourage ordiscourage membership in any labor organization, and contains the followingproviso :11Standard-Coosa-Thatcher Company,85 NLRB 1358;Empire Pencil Company,Divisionof Hassenfeld Bros., Inc.,86 NLRB 1187;andJoy Silk Mills v. N. L. R. B.,185 F. 2d 732(C. A. D. C ),decided November 2, 1950." No determination is made as to whether or not the Respondent Company committed'additional violations of Section 8 (a) (1) by:(1)Farmer's statement to the employeerepresentatives that he would not negotiateeither withLocal 830 or with Local 804; or(2) executing a collective bargaining agreement with Local 830 on March 28, 1949, at atime whenLocal 804's representation petition was pending before the Board,as thisconduct was not alleged in the complaint as constituting additional violationsof the Act.Farmer's statement that the employees had not chosen wisely in selecting their bar-gaining agent,his statement that Sunshine was not a reliable person, and his intimationthat '65' was not "an American union" are found to beprotectedexpressions of opinionnot violativeof the Act. 456DECISIONSOF NATIONALLABOR RELATIONS BOARD...nothing in this Act . . . shall preclude an employer from making anagreement with a labor organization . . . to require as a condition ofemployment membership therein on or after the thirtieth day followingthe beginning of such employment or the effective date of such agreement,which ever is the later, . . . if, following the most recent election held asprovided in section 9 (e)the Board shall have certified that at least amajority of the employees eligible to vote to such election have voted toauthorize such labor organization to make such an agreement ...(emphasissupplied).Thus, an election under Section 9 (e) and a resulting Board certificate areordinarilyprerequisitesto the execution of a valid union-security provision.The Board's records, of which I have taken judicial notice," show that neitherof the Respondent Unions has been certified by the Board as a labor organiza-tion authorized to bargain with the Respondent Company with respect to unionsecurity.The 1948 contract therefore clearly violated the statutory require-ments.The mere existence of such a provision acts as a restraint upon thoseemployees desiring to refrain from union activities within the meaning ofSection 7 of the Act 19Moreover, by assenting to an unlawful union-securityclause, the Respondent Company lent its support to Local 830 in recruiting and-maintaining its membership.As the 1948 agreement was executed more than 6 months prior to the filing-and service of the charges herein, 2' no finding of unfair labor practices will bebased thereon.However, after the Respondent Company terminated the con-tract of 1948, the parties reestablished their bargaining relationship in April1949, a date well within 6 months prior to the filing and service of the charges.Thus, new life was breathed into the illegal union-security provisions.It is found that in April 1949, by renewing, continuing, and reaffirming itsagreement with Local 830 which contained illegal union-security provisions, theRespondent Company imposed a restraint upon those of its employees who-desired to refrain from union activities within the meaning of Section 7 of theAct, as amended, and thereby violated Section 8 (a) (1) of the Act. I furtherfind that, by the said acts, the Respondent Company lent support and assistanceto Local 830 in recruiting and maintaining its membership and coerced its em-ployees to become and remain members of Local 830, thereby violating Section8 (a) (2) of the Act.21 Accordingly, the Respondent Company's motion to dis-miss the complaint is denied as to violations of Section 8 (a) (1) and (2).n11J. S Abercrombie Company,83 NLRB 524, petition for review denied, 180 F 2d 578(C A. 5).19C.Hager of Sons Hinge Manufacturing Company,80 NLRB 163f0 The charge against the Respondent Company was served on May 27, 1949, and thatagainst the Respondent Unions on May 26, 194921Julius Resnick, Inc,86 NLRB 38; andSalant ofSalant,Incorporated,87 NLRB 215.22While the complaint also alleged the execution of the contract of March 28, 1949,-as violation of Section 8 (a) (3) of the Act, I find it unnecessary to pass upon this issue.Whether predicated upon a violation of Section 8 (a) (1), or of Section 8 (a) (3), orboth, the remedy hereinafter recommended is necessary in order to effectuate the policiesof the Act. Accordingly, the Respondent Company's motion to dismiss the complaintis granted as to the alleged violation of Section 8 (a) (3) only. SeePacific MaritimeAssociation,et at.,89 NLRB 894The Respondent Company's attorney stated at oral argument that the contract wasexecuted "after bitter and lengthy, protracted negotiations and deliberations by bothsides."Assuming, without deciding that the record indicated that hostility existedbetween Local 830 and the Respondent Company, such fact is not inconsistent with afinding that the Respondent Company, by renewing a contract with Local 830 which STRAUSS STORES CORPORATION457With respect to Local 830, I find that when it executed the 1948 contract, andwhen it renewed that contract in April 1949, it,intended that the entire contract,including the unlawful union-security provisions, would be enforced to the endthat employees failing to acquire or retain union membership would be dis-charged pursuant to its terms n Furthermore, it is beyond question that suchenforcement of the unlawful union-security provisions would constitute discrim-ination in violation of Section 8 (a) (3) 24 It is accordingly found that, byrenewing the 1948 contract containing unlawful union-security provisions, withthe intention that such provisions be enforced, Local 830 joined with the Re-spondent Company in creating conditions which would result in future dis-crimination, and that it thereby attempted to cause the Respondent Company todiscriminate against employees, in violation of Section 8 (a) (3) of the Act,thereby violating Section 8 (b) (2) of the Actn The Respondent Unions'motion to dismiss the complaint is therefore denied, insofar as it alleges thatLocal 830 violated Section 8 (b) (2) of the Act.1)Theresyonsibihtyof '65'and its statersI turn now to the question of the responsibility of '65' for the unfair laborpractices committed by Local 830 in April 1949, when Local 830 renewed its con-tract with the Respondent Company, containing illegal union-security provisions.From the facts outlined in Section II, above, it is evident that the resolutionadopted by the membership of Local 830 on March 22, 1949, was the first stepin effectuating a close working arrangement between Local 830 and '65'.As hasbeen pointed out, the General Council of '05' approved the action of Local 830'smembership on March 28, 1949, and the treasury of Local 830 was paid over to'65'several days later.However, from April 1949, until early March 1950,the contract with the Respondent Company continued to exist in the name ofLocal 830, and was administered entirely by Local 830.The policies of Local 830continued to be determined by the members of Local 830, with the advice andassistance of the leadership of '65'. Indeed Victor Rabinowitz, attorney for'65', a witness for the General Counsel, testified without contradiction that theRespondent Company did not recognize '65' as the bargaining representative ofitswarehouse employees until the parties began to negotiate for the 1950 con-tract.While cooperation between Local 830 and '65' undoubtedly existed, thereis insufficient evidence in the record to sustain the contention of the GeneralCounsel that, prior to March 1950, '65' had assumed "effective control" over theoperations of Local 830. It follows, therefore, that '65' cannot be held respon-sible for the unfair labor practices committed by Local 830 in April 1949, exceptcontained illegal union-security provisions, contributed unlawful support and assistanceto Local 830.The Respondent Unions contend that it is inconsistent to find that Farmer discouragedmembership in Local 830 by offering benefits to the employees if they would form anindependent union, and virtually simultaneously lent his support to Local 830 by renewingthe contract with Local 830 which contained illegal union-security provisions. I findno merit in this contention. In my opinion, there is nothing inconsistent in a findingthat Farmer first tried to dissuade the employees from continuing as members of Local830 and later, when his efforts in this direction failed to bear fruit, renewed the contractwhich gave Local 830 a preferred position.23 Although there is no evidence in the record that the union-security provisions havebeen enforced, to find otherwise would be to find that the parties entered into an agree-ment which they never intended would have any meaning. Such a finding would be-contrary to the realities of the collective bargaining relationship.Acme MattressCompany, Inc,91 NLRB 1010, footnote 7.24 See, for example,Clara-Val Packing Company,87 NLRB 703.25Acme Mattress Company, Inc., supra. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDby virtue of the fact that '65' may have become the successor to Local 830,with respect to the employees concerned herein.Itwill be recalled that in March 1950, the Respondent Company's warehouseemployees voted to transfer their membership from Local 830 to '65'. Sincethen, Local 830 has not represented any of the Respondent Company's warehouseemployees.This action of the employees, followed as it was by the RespondentCompany's recognition of `65' as the collective bargaining representative ofitswarehouse employees, effectively established `65' as the successor to Local830, so far as the employees involved herein are concerned. In view of the closecooperation between '65' and Local 830 after the end of March 1949,it is resason-able to infer that '65' succeeded Local 830 as the bargaining representativeof the Respondent Company's warehouse employees in March 1950 with fullknowledge that the 1948 contract between the Respondent Company and Local830, as modified and continued in 1949, contained illegal union-security provisions.It is so found.Under well-established principles, where an employer takes overa businesswith knowledge of. his predecessor's unfair labor practices, the successor as-sumes the obligation to rectify those unfair labor practices, even though hedid not originally participate in the proscribed conduct'This principle ap-plies equally to successor labor organizations.Thus, '65' assumedinMarch1950 the duty to remedy the unfair labor practices previously committeed by itspredecessor, Local 830This obligation has been discharged.Rabinowitz testified without contradcition that winthin a month after '65'began to take over various contracts previously held by Local 830 as theyexpired, `65' adopted a policy of dropping from the renewed contracts anyunion-security clauses which were inconsistent with the Act. In accordancewith this policy, when the contract with the Respondent Company with respectto its warehouse employees was renewed in the name of `65' in March 1950, theparties omitted the illegal union-security provisions. In short, '65' did every-thing possible, as soon as it was practical to do so, to eradicate the offendingcontract clauses.Under these circumstances, I perceive no justification forbranding `65' as a violator of the Act.Nor do I conceive that '65' was inthe least remiss in fulfilling its statutory obligations.Accordingly, I find that`65'has not violated Section 8 (b) (2) of the Act. The motion of the Re-spondent Unions that the complaint be dismissed is therefore granted, insofaras it applies to '65'.There remains the problem of the present status of'65'as the bargainingrepresentative of the employees involved herein. It has been found that Local830 was the recipient of illegal aid and support contributed by the RespondentCompany, which assisted Local 830 in recruiting and maintaining its member-ship.When '65' succeeded to Local 830's bargaining rights in March 1950, it,did not enter the picture as a total stranger. On the contrary, `65' steppedinto Local 830's shoes in pursuance of an arrangement agreed upon almost ayear before and carried out as planned.There was no hiatus in the transition.of bargaining rights from Local 830 to '65', and `65' was inexorably identified26N. L. R B. v. National Garment Company,et at,166 F. 2d 233(C A. 8), cert. den.334 U S. 845 ;Charles F. DeBardeleben, et at. v. N. L. R. B.,135 F 2d 13 (C. A. 5) ;N. L R B. v. Adel Clay Products Company, et al,134 F. 2d 342 (C. A.8) ; N. L. R. B. v.WeirtonSteelCompany,135 F. 2d 494, 499(C A.3) , Autopart Manufacturing Company,91 NLRB 80 and 92 NLRB 30;Eva-Ray Dress Manufacturing Company,Inc, et at.,38 NLRB 361;The Alexander Milburn Company,78 NLRB747;M. M.JoffeeCompany,et al,74 NLRB 1568; and compare N. LR. B. v. Colten,105 F. 2d 179 (C A. 6) :N. L. R B. v. E. C. BrownCompany, et at,184 F. 2d 829 (C. A. 2),decided October31, 1950. STRAUSS STORES CORPORATION459-with Local 830 in the minds of the employees." It is clear that after March 1950,'65' succeded to the preferred position previously occupied by Local 830, andthus reaped the benefit of the unlawful contract provisions.Under these cir-cumstances, '65' inherited the infirmities of Local 830.Accordingly, it is foundthat '65' has been since March 1950, and still is, an illegaly assisted and sup-ported labor organization.E. Alleged restraint and coercionThe complaint, as detailed in the bill of particulars, alleges that the Respond-ent Unions, through their agents, Scotty Willen and Harry Busch, threatenedto inflict and did inflict bodily injury upon certain of the Respondent Company'semployees on March 30 and April 6, 1949, for the purpose of compelling them toabandon or reject Local 804 and/or support the Respondent Unions. For con-venience, the evidence relating to this allegation of the complaint will be dividedinto two parts, one dealing with the events of March 30, and the other with theincident of April 6.1.The events of March 30, 1949George Levine, a warehouseman employed by the Respondent Company, wasa member of executive board of Local 830 and shop steward for the Respond-ent Company's warehouse until February 1949.He was also a member ofLocal 830's negotiating committee for the Respondent Company's warehouse.As such, he attended the negotiation meetings between the Respondent Com-pany and Local 830 in January and February 1949, previously described.WhenFarmer suggested that the employees seek another union, Levine was one of theemployees who contacted Local 804 and arranged for Sunshine to meet thewarehouse employees. In February or March 1949, Levine was among thoseemployees who joined Local 804.Robert Denis Willen n was, in 1949, an organizer for Local 830 whose dutiesincluded the administration of Local 830's contract with the Respondent Com-pany, insofar as the warehouse employees were concerned. In February orMarch 1949, Willen learned of Levine's activities on behalf of Local 804.Duringthis period,Willen visited Levine at Levine's home on several occasions andattempted to persuade Levine to remain loyal to Local 830 and to withdrawfrom any activities on behalf of Local 804. In the course of these visits toLevine's home, Willen made no threats of any kind to Levine.During the same period, Harry Busch was an organizer for '65' assigned toorganizing the employees of Arch Bilt Corrugated, a plant near the RespondentCompany's warehouse, the employees of which were members of '65.' AsBusch was a more experienced organizer than Willen, and as Local 830 and '65'were cooperating at this time, Willen frequently invited Busch to accompanyhim on his regular visits to the warehouse of the Respondent Company, and toadvise him with respect to organizational policies.On March 30, 1949, Willen,accompanied by Busch, made one of his regular, visits to the Respondent Com-pany's warehouse, during the course of which Willen and Busch saw Levine.As the testimony of the three men differs with respect to what occurred at thattime, the testimony of each will be set out in some detail.27An example of employee confusion of the two unions is found in Widico's testimonythat Strauss announced in May or June 1949 that the Respondent Company had a contractwith '65'.At that time, the contract was, in fact, with Local 830. The test as towhether or not a challenged organization is employer assisted is not an objective one,but rather subjective,from the standpoint of the employees.CompareN.L.R. B. v.Thompson Products, Inc.,130 F. 2d 363, 368 (C. A. 6).28Referred to in the record and in the bill of particulars as Scotty Willen. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDLevine, a witness for the General Counsel, testified that he had never,seenBusch before March 30.He further testified that on March 30, during workinghours,Willen and Busch approached him together at the warehouse. Two ofLevine's fellow workers, George Alzheimer and Rocco Rivello, were nearby, butnot within hearing distance.According to Levine, Busch said to Levine : "Iwant to talk to you for a minute." Levine replied : "I am busy. I am workingnow."Then Busch, pointing his finger at Levine, said: "Within a few days theyare going to find your body in the gutter.Members from Arch Bilt Corrugatedwill come and kill you," and that "everybody in the warehouse" was going to losehis job.Willen said nothing. Immediately after this incident, Levine reportedwhat had happened to Herman Mintz, the Respondent Company's salesmanager.29Willen, a witness for the Respondent Unions, testified that on March 30,he and Busch visited the Respondent Company's warehouse together. Therethey met Levine and another employee of the Respondent Company, whosename Willen did not remember. A conversation followed in which Willen,Busch, Levine, and the other employee all participated.Willen reviewed theconversations which he had had with Levine in Levine's home, and generallyappealed to Levine to remain loyal to Local 830.According to Willen, "Therewas arguments back and forth as we proposed one thing and George (Levine)would have another opinion or an addition to the opinion. This kept up forsome time " Finally, Levine and the other employe said : "Look, we got workto do.We are going to take off," and thereupon left.Willen estimated thatthe conversation lasted approximately 15 minutes.He further testified that,during this conversation, he did not hear Busch make the threats attributed tohim by Levine. On direct examination, Willen indicated that he might haveraised his voice.Later, during examination by the Trial Examiner, Willendescribed the conversation as "friendly," and testified that there was no loss oftemper.Busch, a witness for the Respondent Unions, testified that he had accompaniedWillen to the Respondent Company's warehouse 5 or 6 times during the periodaround March iii, and during these visits accused certain members of Local 830'snegotiating committee, including Levine, of "playing the company's game ofsplitting," and told them they should "mend their ways or resign."He testifiedthat Levine's position was always one\of vacillation, never taking a definitestandAt first, Busch assumed that Levine did not know better, but after 5or 6 conversations with Levine at different times, Willen began to distrust Levineand became convinced that he was "in conversation with somebody for the com-pany and carrying out their dictates." - Busch further testified that on March30 he accompanied Willen to the Respondent Company's warehouse and spoketo Levine, accusing Levine of knowingly or unknowingly being an agent of theRespondent Company.Levine denied the accusation, and said that he had notyet made up his mind whether to remain loyal to Local 830 or not, and that heneeded time.Busch, pointing out that time works against the interests of theemployees and plays into management's hands, urged Levine to reach a quickdecision.He further pointed out to Levine that the neighboring plant of ArchBilt Corrugated was organized by `65,' a "sister local" of Local 830, and thatif the employees of the Respondent Company remained loyal to 830, they wouldhave an ally nearby at Arch Bilt.Busch estimated that the conversation lasted10 or 15 minutes.He denied making the threats attributed to him by Levine.ssNeither Rivello nor Mintz testified.Although Alzheimer testified,his testimonycontained no reference to the incident of March 30. STRAUSS STORES CORPORATION461Willen impressed me as a forthright and accurate witness. I therefore adopthis version of the conversation, which was substantially corroborated by Busch,as the most accurate account of the occurrence.Accordingly, I find that Buschdid not make any threatening statements to Levine on March 30, 1949.2.The incident of April 6, 1949Several witnesses for the General Counsel and several witnesses for the Re-spondent Unions testified with respect to the incident of April 6.Although thevarious witnesses did not agree in all details, together they gave a fairly com-plete picture of the events which transpired.From the entire record, it appearsthat the occurrence of April 6 took place substantially as follows :At 12 o'clock noon, the employees of the Respondent Company stopped workfor the usual lunch hour.As employees Alzheimer, DePierro, and Levine leftthe warehouse to go to lunch, Willen was waiting on the sidewalk in front ofthe entrance, and approached them.He urged them, as he had done before withLevine, to remain loyal to Local 830.The employees were reluctant to listentoWillen's importunities.Nevertheless,Willen was persistent in speaking toLevine.According to Willen, "we were going a bit hot and heavy." This con-versation lasted less than 5 minutesIn the meantime, Busch had gone to thenearby plant of Arch Bilt Corrugated on one of his regular visits to that plant.At 12 o'clock noon, Busch left the Arch Bilt plant for the purpose of going tolunch, accompanied by several workers from that plant3° Their route to theplace where they intended to eat lunch led past the warehouse of the RespondentCompany.As they passed the warehouse, Busch saw Willen talking to Levine,and went over to them. He told Levine that, as the Respondent Company hadsigned a contract with Local 830, Levine should stick with Local 830, and aban-don any efforts to interest his fellow workers in any other union.Employees ofthe Respondent Company and of Arch Bilt gathered around, closely packed in asmall space.An argument ensued, 'voices were raised, and eventually mattersbuilt up to a crescendo. As tempers flared, Busch called Levine a "phonybastard" or a "union breakers" ; Levine retorted by terming Busch a "Communistrat."At this, Busch took a step or two toward Levine. Levine raisedhis armswith his palms open and, in doing so, dislodged Busch's glasses.The spectaclesfell to the ground and were broken 91 Busch then struck Levine several blowson the face and head with his fist, and Levine struck back 32While Busch andLevine were fighting, Willen moved toward them, but was restrained by De-Pierro, who said : "Let's stay out of it."Willen replied that he was not lookingfor trouble.A general altercation followed, in which Alzheimer was hit in themouth by an employee of Arch Bilt, and DePierro was also struck, presumablylikewise by an Arch Bilt man. The melee lasted only a few minutes, and thecombatants were soon separated by others in the crowd.By this time, other em-ployees of the Respondent Company, including Paul Giambalvo, had come outof the warehouse.They saw Busch and the Arch Bilt employees walking backtoward the Arch Bilt plant.Giambalvo called Busch to come back, and Busch80 The testimony of Levine,Alzheimer,Willen, and Busch that Busch was accompaniedby a group of Arch Bilt workers is adopted, and DePierro's testimony that Busch 'camedown the street alone followed by a group of Arch Bilt workers is rejected.n Alzheimer's testimony that Busch's glasses were still on when Busch struck Levinewith his fist is deemed inaccurate and is not credited.131There is some testimony that Levine was knocked down against a fence, and thathis face was cut and bleeding.However, several witnesses testified that they did not seeLevine knocked down or bleeding. I deem it unnecessary to resolve this conflict. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid so.Giambalvo then said to Busch : "If you feel so strong with the crowdlyou have behind you, why don't you start something now?We are a little moredown here, now."However, Busch declined to resume the fight.3.Conclusions as to restraint and coercionSection 8 (b) (1) (A) of the Act provides that it is an unfair labor practicefor a labor organization or its agents "to restrain or coerce employees in theexercise of the rights guaranteed in Section 7."Obviously, not every altercationbetween a union agent and an employee necessarily constitutes a violation ofSection 8 (b) (1) (A) of the Act. In order to determine whether or not thissection of the Act has been violated, it is necessary to ascertain whether theacts of the union agent reasonably tender to restrain or coerec the employees inquestion in the exercise of the rights guaranteed them by the Act.The General Counsel maintains that Willen and Busch had agreed in advanceon the assault of April 6, that the employees of Arch Bilt were enlisted for thispurpose, and that Busch did not leave the Arch But plant with the intention ofgoing to lunch, but rather for the express purpose of assaulting those employees.of the Respondent Company who were not loyal to Local 830.He contends thatWillen was assigned the task of holding Levine until Busch and the employees ofArch Bilt arrived on the scene.To substantiate this contention, the GeneralCounsel points to the testimony of Levine that, during his conversation with-Willen, the employees of the Respondent Company did not want to listen toWillen, and kept walking away, but that Willen kept following them and stoodin front of Levine in order to block Levine's exit.Willen did not recall thathe had made any attempt to stop Levine from leaving. but admitted that he"must have been very persistent" in talking to Levine.Moreover,Willencredibly testified that he did not even know that Busch was in the neighborhoodat the time.Furthermore, Busch testified that he did not remember havingseenWillen on the morning of April 6, prior to the events described herein.The General Counsel also points to the fact that, after the fight was over,Busch and the Arch Bilt employees did not continue to lunch, but returned inthe direction of the Arch Bilt plant.However, Busch explained that he de-cided to return to the Arch Bilt plant for the purpose of washing himself andarranging his hair, which had become mussed during the course of the scuffle.Moreover, it is significant that Busch refused to accept Giambalvo's invitationto continue the fight.Finally, it is significant that Willen made attempts tobreak up the fight, and that the fight did, in fact, break up within a fewminutes.Under all the circumstances, I reject the contention of the GeneralCounsel that the attack on the employees of the Respondent Company was inany way prearranged.Did Busch's fight with Levine nevertheless constitute restraint and coercionof Levine? In my opinion, this question must be answered in the negative.The picture presented is one of strained relations between Busch and Levine,arising out of Levine's activities on behalf of Local 804.Busch was extremely-anxious to bring Levine, and other employees of the Respondent Company, backinto the fold.He encountered some reluctance on Levine's part.By April 6—feelings were running high and the situation had become explosive.At thispoint, into the powder keg was dropped a lighted match in the form of namecalling.Busch termed Levine a "union breaker" or a "phony bastard" andLLevine replied in kind by calling Busch a "Communist rat." The resentmentwhich Busch felt at this epithet caused him to flare up and approach Levine.Levine, interpreting this move as hostile, threw up his arms to protect himself- STRAUSS STORES CORPORATION.463Busch's glasseswere knocked to the ground." Busch reacted immediately bystriking Levine.. In this posture of the case, it is clear that the violence wasset off, not by Busch's attempt to intimidate or coerce Levine intoremainingloyal to Local 830, but by mutual name calling and by the accidental knockingoff of Busch's eye glasses. The combat between the Arch Bilt men andAlzheimer and DePierro was touched off by the Busch-Levine fight, and mustalso be regarded as spontaneous.This, in my opinion, falls short of con-stituting a violation of the Act.Accordingly, the Respondent Unions' motionto dismiss the complaint is granted, with respect to the allegations that theyviolated Section 8 (b) (1) (A) of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Local 830 and the Respondent Company set forth in SectionIII, above, occurring in connection with the operations of the Respondent Com-pany described in Section I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYSince it has been found that the Respondent Company and Local 830 engagedin and are engaged in unfair labor practices, it will be recommended that theycease and desist therefrom and take certain affirmative action designed to effecu-ate the policies of the Act.It having been found that the Respondent Company has engaged incertain actsof interference, restraint, and coercion, it will be recommended that the Respond-ent Company cease therefrom.It has further been found that-the Respondent Company violated Section8 (a) (1) and (2) of the Act by renewing, continuing, and reaffirming its 1948contract with Local 830, containing illegal union-security provisions.The effectof such violation was to coerce its employees into becomingand remaining mem-bers of Local 830, a vice which Section 8 (a) (3) and Section 9 (e) were intendedto avoidAccordingly, I shall recommend that the Respondent Company ceaseand desist from such conduct.Normally, it would also be recommended thatthe Respondent Company cease and desist from giving effect to the illegal union-security provisions of the 1948 contract.However, it would serve no usefulpurpose to do so here, as that contract has now expired and has been replacedby a new contract with `65,' which does not contain the objectionable union-security provisions.The General Counsel requests that the Respondent Company be ordered tocease and desist from enforcing its present contract with '65' in its entirety.Relying on theSalantandResnickcases,' hepoints out, that, where there areunlawful union-security clauses inan agreement,the Boardhas not been con-tent to order the parties to cease performing the offending clauses, but hasgone farther and prohibited the enforcement of the entire contract.On theother hand, the Respondent Unions argue vigorously that, as the present con-33Referring to Levine raising his hands and knocking off Busch's glasses, Busch testified :"I don't know whether or not he meant it intentionally,"and "my glasses were thrownoff,which is not difficult."It Is found that Levine knocked off Busch's glassesaccidentally.'" In view of my disposition of the allegation of violation of Section 8 (b) (1) (A) ofthe Act, itisunnecessary to pass upon the contention of the Respondent Unions thatBusch was not an authorized representative of either `65' or Local 830 at the time11 See footnote 21, supra.See alsoPacific Maritime Association,et al.,89 NLRB 894. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract contains no illegal union-security clauses, it should not be disturbed.While admitting that theSalantandResnickcases stand for the propositionfor which the General Counsel cites them, the Respondent Unions neverthelessrely upon decisions in which a more limited remedy was applied,particularlythePinkertonandClara-Val"cases, in which the Board merely ordered theparties not to enforce the illegal clauses, but otherwise permitted the contractsto stand.The Respondent Unions contend that there are therefore two diver-gent lines of decisions with respect to the proper remedy to be applied.At firstblush,this argument seems persuasive.Upon careful examination of the citedauthorities,however, it appears that thePinkertonandClara-Valcases, unlikethe instant case, involved no allegations of the violation of Section 8 (a) (2)of the Act.TheResnickandSalantcases, on the contrary,were similar to theinstant case in that violations of Section 8 (a) (2) had'been found. I thereforefind no merit in the contention of the Respondent Unions.To permit the'Respondent Company to continue contractual relations with `65' in the face ofa finding that `65' was an illegally supported and assisted labor organizationwould subvert the policies of the Act.The effect of the coercive conduct wouldnot be eradicated were Local 830, or its successor union, `65,'permuted tocontinue to enjoy a representative status strengthened by virtue of the illegalcontract.Therefore, in order to effectuate the purposes and policies of theAct, it will be recommended that the Respondent Company withdraw recognitionfromLocal 830 and its successor labor organization, '65,' and cease giving effectto its present contractof March 9,1950, with`65,' or to any modification, ex-tension, supplement,or renewal thereof, unless and until either of the saidorganizations has been certified by the Board."Nothing contained herein shall,however, be deemed to require the Respondent Company to vary or abandon thosewage, hour,seniority,or other substantive features of its relations with itsemployees,established in the performance of the said contract, or to prejudicethe assertion by the employees of any rights they may have under the saidcontract.In my opinion,the renewing,continuing, and reaffirming of the illegal union-security provisions of the 1948 contract was a flagrant attempt by the Respond-ent Company to avoid its statutory obligations. Such contract clauses clearlyconstitute violations of the letter and spirit of the Act. I therefore find thatthe unfair labor practices found are persuasively related to other unfair laborpractices proscribed and that danger of their commission in the future is to beanticipated from the course of the Respondent Company's conduct in the past."36 International Union, United Mine Workers of America,et al.(Jones & LaughlinSteel Corporation, et al ),83 NLRB 916;Clara-Val Packing Company,87 NLRB 703;Pinkerton's National Detective Agency, Inc.,90 NLRB 205 ;International Longshoremen'sandWarehousemen's Union (Waterfront Employers Association of the Pacific Coast),90 NLRB 1021 ;National Union of MarineCooksandStewards(PacificAmericanShip-owners Association,90 NLRB 1099. In theLongshoremen'sandMarineCooksandStewardscases, the Board did not pass upon the propriety of the TrialExaminer's limitedremedy, as no exceptions were taken thereto.21The Respondent Unions argue that the entry of an order requiring the RespondentCompany to withdraw recognition from Local 830 and '65' unless and until certifiedby the Board would leave the employees temporarily without a bargaining representative,and would be "disasterous to the labor relations between the parties " In my opinion,however, the slight disadvantage entailed in such a course is more than counterbalancedby safeguarding the employees' freedom of choice through selection of a bargaining agent ina secret election.38N L R B. v. Express Publishing Company,312 U. S. 426.Whilethe offendingprovisions have been eliminated from the present contract,it Is significantthat thatagreement was executed after the Respondents were served withcopies ofthe chargesherein, alleging the former contract's Invalidity.CompareSalant& Salant, Incorporated,supra. STRAUSS STORES CORPORATION465The preventative purposes of the Act will be thwarted unless the order is co-extensive with the threat. In order, therefore, to make effective the inter-dependent guarantees of Section 7, to prevent a recurrence of unfair labor prac-tices, and thereby to minimize industrial strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, I will recommend thatthe Respondent Company cease and desist from in any manner infringing upon,the rights guaranteed in Section 7 of the Act.As it has been found that the Respondent Company has not violated Section8 (a) (3) of the Act, it will be recommended that the complaint be dismissed,insofar as it alleges that the Respondent Company violated that section of theAct.It has further been found that Local 830 has violated Section 8 (b) (2) ofthe Act by renewing, continuing, and reaffirming the offending contract withthe Respondent Company. Accordingly, it will be recommended that Local 830cease and desist therefrom.Like the Respondent Company, Local 830 has thusflagrantly attempted to avoid its statutory obligations.There is danger thatLocal 830 or its successor or successors may attempt in the future to obtainsimilar illegal union-security arrangements with the Respondent Company, eitherthrough contract provisions or otherwise. It will therefore be recommendedthat Local 830 cease and desist from in any manner causing or attempting tocause the Respondent Company, its- officers, agents, successors, or assigns, todiscriminate against employees or prospective employees in violation of Section8 (a) (3) of the Act, as amended. This order will, of course, be binding uponany successor or successors of Local 830, including 165.' asAs it has been found that Local 830 has not violated Section 8 (b) (1) (A)of the Act, it will be recommended that the complaint be dismissed, insofar asit alleges that Local 830 violated that Section of the Act.As it has been found that '65' has not engaged in any unfair labor practices,itwill be recommended that the complaint be dismissed with respect to `65.'Upon the basis of the foregoing findings of fact, and upon the entire recordin these cases, I make the following :CONULusioNs OF LAW1.Merchandise and Delivery Drivers and Employees, Local 804, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL; Retail and Wholesale Employees Union, Local 830 (Independent), formerlyknown as United Retail and Wholesale Employees of America, CIO, Local 830;and '65', The Wholesale, Retail and Warehouse Workers' Union of New Yorkand New Jersey, are labor organizations within the meaning of Section 2 (5)of the Act.2By renewing, continuing, and reaffirming its contract of February 2, 1948,with Retail and Wholesale Employees Union, Local 830 (Independent), formerlyknown as United Retail and Wholesale Employees of America, CIO, Local 830,thereby contributing assistance and support to the said labor organizationthrough the illegal provisions of the said contract, the Respondent Companyhas engaged in, and is engaging in, unfair labor practices within the meaningof Section 8 (a) (2) of the Act.3.By the said acts, by interrogating its employees with respect to their unionaffiliations, activities, and sympathies, and those of their fellow employees,and by suggesting and encouraging, by promises and offers of financial assist-ance and other benefits, that its employees form an independent union, the3'CompareN. L R. B. v Hopwood Retvnning Company, Inc, et al.,104 F. 2d 302(C A 2).953841-52-vol. 94-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Company has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, and has therebyengaged in, and is engaging in, unfair labor practices within the meaning ofSection 8(a) (1) of the Act.4.By renewing, continuing, and reaffirming the said contract containing un-lawful union-security provisions, with the intention that such provisions beenforced, Local 830 joined with the Respondent Company in creating conditionswhich would result in future discrimination, thereby attempting to causethe Respondent Company to discriminate against employees in violation ofSection 8(a) (3) of the Act, thereby violating Section 8 (b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The Respondent Company has not violated Section 8 (a) (3) of the Act.7.Local 830 has not violated Section 8 (b) (1) (A) of the Act.8. 165', The Wholesale, Retail and Warehouse Workers' Union of New Yorkand New Jersey, has not violated the Act.[Recommended Order omitted from publication in this volume.]COLUMBIAPICTURESCORPORATION, ET AL .1andSOCIETY OF MOTIONPICTUREART DIRECTORS, PETITIONER.CaseNo.21-RC-125.May 15, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Daniel J. Harrington,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed .2Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaningof the Act.2.No question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent employees in the classification ofset designer, illustrator, sketch artist, assistants, and apprentices, andset model builder, assistants, and apprentices in the art departmentsi ColumbiaPicturesCorporation,Loews,Incorporated(Metro-Goldwyn-Mayer),Paramount Pictures Corporation,Republic Productions,Inc.,RKO Radio Pictures, Inc.,Twentieth Century Fox Film Corporation,Universal Pictures Company, Inc.,and WarnerBrothers Pictures, Inc.2Exhibits consisting of a number of collective bargaining contracts between the Em-ployers and the International Alliance of Theatrical Stage Employees and Moving PictureOperators of the U. S. andCanada, AFL,hereinafter termed IATSE, were admitted inevidence at the hearing by the hearing officer over the objection of the latter organization.In the course of hearing,this decision of the hearing officer was appealed to the Board.At that timethe Board denied the appeal on the ground it would decide the case on theentire record.At the completion of the hearing,the appeal was renewed.The appealfrom the ruling of the hearing officer isherewithdenied for reasons,stated in paragraphnumbered 2 of the instant decision.94 NLRB No. 72.